Per Curiam.

We adopt the findings, conclusions, and recommendations of the board. Respondent is hereby suspended from the practice of law in Ohio for six months, and that suspension shall commence after the termination of respondent’s current suspension for failure to meet his . CLE requirements. Any application for reinstatement from this suspension must be accompanied by proof of the reinstatement from his CLE suspension. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.